Honorable Allan G. Mueller State Senator, District 6 8626 Church Road St. Louis, Missouri 63147
Dear Senator Mueller:
This is in response to your question asking whether the Bi-State Development Agency is an agency and instrumentality of the state of Missouri and whether Bi-State is entitled to interest earned on Urban Mass. Transportation Administration Financial Assistance Funds pending project disbursement pursuant to Section 203 of Title II of the Intergovernmental Cooperation Act of 1968.
We are enclosing an opinion of this office issued to Senator Henry A. Panethiere, No. 181-1977. In that opinion, we concluded that the Kansas City Area Transportation Authority is an agency and instrumentality of the states of Missouri and Kansas.
We believe that the reasoning in that opinion is clearly applicable to the Bi-State Development Agency which is similarly an agency of Missouri and a sister state, Illinois. Bi-State, as you are well aware, was created under Sections 70.370, etseq., RSMo, and Chapter 127, Sections 63 r-1, et seq., Illinois Revised Statutes. The Compact was approved by Congress,64 Stat. 568, in 1950.
Further, we note that the Bi-State Development Agency was assigned to the Missouri Department of Transportation under Section 14.2 of the Omnibus State Reorganization Act of 1974, RSMo Supp. 1975, Appendix B, p. 1274, and is an assigned agency of that department under the Department of Transportation Plan of Reorganization, RSMo Supp. 1975, Appendix C, p. 1331. Additionally, under such Plan the Agency works closely with the Division of Transit.
We conclude that the Bi-State Development Agency is an agency and instrumentality of the states of Missouri and Illinois and that Bi-State was clearly created prior to October 16, 1968, the effective date of Section 203 of the Intergovernmental Cooperation Act of 1968.
Yours very truly,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. Ltr. No. 181 Panethiere, 1977